Title: To Benjamin Franklin from Heathcote Muirson, 21 July 1778
From: Muirson, Heathcote
To: Franklin, Benjamin


Sir
Forton Prison July 21st 1778
The unfortunate situation I am in, I beg leave to make as an apology for my troubling you to peruse the following, unhappy, anecdote of my life.
I am the youngest son of Doctr. George Muirson of Suffolk County Long Island; and connected in the family of Doctr. Joshua Babcock of Westerly, whose son Mr. Adam Babcock married a sister of mine. I early engaged in the service of my Country, (contrary to the express orders of my Father and family, who, have positively refus’d me evry kind of support, so long as I continue in the Rebel service, as they please to term it.) In Octr. 1776, I was made a prisoner by Genl. Carlton on Lake Champlain, then acting as Capt. of Marines on board the fleet commanded by Genl. Arnold, and was permitted to return home upon my Parole, where I remaind a prisoner untill April 1778. I have been repeatedly solicited by my father and friends to return to them, making me evry offer they thought probable would tempt me, and even went so far as to procure me a pardon from Govr. Tryon, (on the supposition that I was to deny the service of my country,) which I receiv’d, and destroy’d. Immediately after my exchange, I engaged in my former capacity on board the Brigantine Angelica of 16 Guns and ninety eight men, William Dennis Esqr. commander.
We sailed from Boston 25th. of May, and had been at sea only five days, when we fell in with and were captured by the Andromeda frigate from Philadelphia, Genl. Howe being on board bound for England.
We were brought to Spit Head, and after undergoing a ceremonious tryal, were committed as Pirates to this dismal Prison.
I have no desire Sir to boast of my Pedigree or connections, I only wish modestly to inform you who I am, thinking most probably you may have been acquainted with the persons or Characters of those I have mentioned, and by this means introduce myself to your Honor as a person destitute of friends and in want of almost evry necessary of life. It will be needless to enter into a long detail of my treatment. It is too much to say that I was rob’d of evry thing except the clothes I had upon me; which obliges me to make my complaint in this channel and humbly ask your assistance.
If it is in your power Sir to give me any releif, either in effecting my exchange, or by any means conveying me a sum of money, I will obligate myself to remit the value of the same agreable to your Order.
At present I have very little fortune except what is in the Enemies possession on Long Island; Yet happily for me my brother in Law grants me evry thing I want which will enable me to answer evry obligation your Honor may please to lay me under. I am Sir with the greatest Respect Your Honors most Obedient Humble Servant
Heathcote Muirson
His Excellency Benjamin Franklin
 
Addressed: His Excellency / Benja. Franklin Esqr Paris
Endorsed: Heathcot Muirson Prisoner
